Case 1:20-cv-20607-JEM Document5 Entered on FLSD Docket 02/14/2020 Page 1of1

RETURN OF SERVICE .

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 1:20-CY-20607-JEM

_— LT

VS. 0

Defendant:
FLORIDA GARDEN SUPPLIES, INC. ET AL

Im

 

A

80

For:

Ronald E. Stern

THE ADVOCACY LAW FIRM, P.A.
4250 East Hallandale Beach Bivd
Suite 503

Hallandale Beach, FL 33009

Received by OJF SERVICES, INC. on the 11th day of February, 2020 at 4:04 pm to be served on SALCERIO
INVESTMENTS CORP. C/O LINDSAY DUNKLEY REGISTERED AGENT, 14100 PALMETTO FRONTAGE ROAD,
SUITE 201, MIAMI LAKES, FL 33016.

1, RAMON LOPEZ, do hereby affirm that on the 12th day of February, 2020 at 4:20 pm, |:

CORPORATE - REGISTERED AGENT: served by delivering a true copy of the SUMMONS AND COMPLAINT
with the date and hour of service endorsed thereon by me, to: LINDSAY DUNKLEY as Registered Agent At the
address of: 14100 PALMETTO FRONTAGE ROAD, SUITE 201, MIAMI LAKES, FL 33046 for SALCERIO
INVESTMENTS CORP. C/O LINDSAY DUNKLEY REGISTERED AGENT, and informed said person of the
contents therein, in compliance with state statutes.

1 CERTIFY THAT 1AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THATLAMA
CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE PROCESS
WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525,

Boar ee if 4

RAMON LOPEZ ;
CPS #40

OJF SERVICES, INC. i
13727 S.W. 152nd Street

P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020002480

Copyright & 1992-2020 Database Services, Inc, - Process Server's Toolbox V8.1g
